Name: 79/456/EEC: Commission Decision of 2 May 1979 amending Council Decision 78/642/EEC on health protection measures in respect of Botswana
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-05-11

 Avis juridique important|31979D045679/456/EEC: Commission Decision of 2 May 1979 amending Council Decision 78/642/EEC on health protection measures in respect of Botswana Official Journal L 116 , 11/05/1979 P. 0031 - 0031 Greek special edition: Chapter 03 Volume 25 P. 0066 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 213 , 3 . 8 . 1978 , P . 15 . ( 4 ) OJ NO L 257 , 20 . 9 . 1978 , P . 16 . COMMISSION DECISION OF 2 MAY 1979 AMENDING COUNCIL DECISION 78/642/EEC ON HEALTH PROTECTION MEASURES IN RESPECT OF BOTSWANA ( 79/456/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLE 15 THEREOF , HAVING REGARD TO COUNCIL DECISION 78/642/EEC OF 25 JULY 1978 ON HEALTH PROTECTION MEASURES IN RESPECT OF BOTSWANA ( 3 ), AS AMENDED BY COMMISSION DECISION 78/771/EEC ( 4 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS THE ABOVEMENTIONED DECISION , TAKING INTO ACCOUNT THE HEALTH SITUATION IN BOTSWANA AND OF THE MEASURES ADOPTED BY THE AUTHORITIES OF THAT COUNTRY TO COMBAT FOOT-AND-MOUTH DISEASE AND TO PREVENT THIS DISEASE SPREADING INTO OTHER UNCONTAMINATED AREAS , PERMITTED MEMBER STATES TO IMPORT INTO THEIR TERRITORY , UNDER CERTAIN CONDITIONS AND FROM SPECIFIED DISTRICTS , FRESH MEAT FROM THAT COUNTRY ; WHEREAS , ACCORDING TO THE INFORMATION RECEIVED FROM THE AUTHORITIES OF BOTSWANA , THE GHANZI DISTRICT HAS BEEN FREE OF FOOT-AND-MOUTH DISEASE SINCE 1934 ; WHEREAS THAT DISTRICT IS CLEARLY SEPARATED FROM THE AREAS OF BOTSWANA WHERE FOOT-AND-MOUTH DISEASE APPEARED ; WHEREAS , MOREOVER , THE SITUATION IN THESE AREAS , AS REGARDS THIS DISEASE , HAS IMPROVED ; WHEREAS IT IS POSSIBLE , THEREFORE , TO ALLOW THE GHANZI DISTRICT TO EXPORT FRESH MEAT TO MEMBER STATES ; WHEREAS THE MEASURES ADOPTED IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 78/642/EEC IS AMENDED AS FOLLOWS : 1 . IN ARTICLE 1 THE NAME ' GHANZI ' SHALL BE INSERTED BEFORE THE NAME ' KWENENG ' . 2 . IN POINT IV ( 1 ) ( A ), FIRST INDENT , OF THE HEALTH CERTIFICATE SET OUT IN THE ANNEX , THE NAME ' GHANZI ' SHALL BE INSERTED BEFORE THE NAME ' KWENENG ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 2 MAY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT